DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea. The Examiner disagrees. The claims are directed to  (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** . A user of the recited claims is provided instructions to be followed based on information matched in a database. The recited claims also involve instructing a user to provide payment based on sensor analysis of a person and/or package. Accordingly, the claims are directed to Certain Methods Of Organizing Human Activity.
In the instance application, the additional elements, non-transitory computer readable medium to perform the recited functionality, electronic notification apparatus, physical object, remote server computer, image capture device, database, a processor; a speaker coupled to the processor and an input element, use a computer as a tool to perform an abstract idea and perform mere data gathering as rejected in the rejection below. 
Applicant merely asserts that the claims are directed to significantly more than the judicial exception without applying any evidence or analysis. conventional language, therefore, no Berkheimer analysis or evidence is required. 
Applicant’s claimed invention does not improve the technology involved, but uses technology to “receive object data”, “determine that the interaction data matches previously generated interaction data”, ”obtain a real credential associated with the payment token and obtains authorization for the interaction using the real credential”…etc. The claimed invention at most uses existing technology to assist the users to make more informed decisions. The technology of the claimed invention would be no different than providing a person with information on expected packages and receiving information about the packages/carriers/retailers that arrive at a door. 
Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
103
Applicant argues that the cited references do not teach the newly amended claim language. The Examiner disagrees. The cited portions of Child plainly teach the capturing and decoding of package data. Specifically, Child teaches (see para. 93, “…[0074] In some cases, doorbell camera component 330 may scan a barcode on a package. In some examples, doorbell camera component 330 may capture an image of barcode on a package. Doorbell camera component 330 in communication with the control panel 135 may then evaluate the captured image of the barcode to determine whether the package is expected…
.”). Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-10, 12-13 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, determining and initiating limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations, receiving, determining and initiating under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, electronic notification apparatus, physical object, remote server computer, database, a processor; a speaker coupled to the processor; an input element and a non-transitory computer readable medium nothing in the claim element precludes the step from practically being certain methods of organizing human activity.  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, electronic notification apparatus, physical object, remote server computer, database, image capture device, a processor; a speaker coupled to the processor; an input element and a non-transitory computer readable medium. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (non-transitory computer readable medium, electronic notification apparatus, physical object, remote server computer, database, a processor; a speaker coupled to the processor; an input element)
⦁	mere data gathering/post solution activity in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process,- (image capture device, object data, machine readable code) 
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, -(physical object)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: merely uses a computer as a tool to perform an abstract idea and generally linking the use of the judicial exception to a particular technological environment or field of use.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Berkheimer-With respect to consideration of routine and conventional subject matter, the additional elements-("image capture device, object data, machine readable code")-are described in published Specification 42 and 63, at a high level of generality and in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars of these elements to satisfy the statutory disclosure requirements.
The dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly, the claims 1-3, 6-7 and 9-14 and 17-20 are not patent eligible.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-10, 12-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Child U.S. Pre-Grant Publication No. 2017/0220872 in view of Whitehouse WO 2015199978 A1 in further view of Obaidi U.S. Pre-Grant Publication No. 2018/0089917 A1
As per Claims 1,9 and 12, Child teaches:
a processor (see para. 40 and 60);
a speaker coupled to the processor (see para. 40 and 60);
an input element for inputting data into the electronic notification apparatus; and a non-transitory computer readable medium coupled to the processor, the non-transitory computer readable medium comprising code executable by the processor for implementing a method comprising (see para. 40 and 60): 
receiving, by an electronic notification apparatus mounted on a building structure (see para. 63), and being in proximity to a physical object, object data (see para. 74), wherein the object data comprises interaction data for an interaction between a user and a resource provider providing the physical object (see para. 90 and 93); 
the electronic notification apparatus including an image capture device, the object data being in a form of a machine-readable code, wherein the electronic notification apparatus receives the object data by using the image capture device to capture an image of the machine-readable code and decodes the image to obtain the object data (see para. 74); 
determining, by the electronic notification apparatus, that the interaction data matches previously generated interaction data stored in a database (see para. 93); and
responsive to determining that the interaction data matches the previously generated interaction data, automatically initiating, by the electronic notification apparatus, a communication comprising information regarding the physical object (see para. 20, 74 and 93); 
Childs does not explicitly teach the limitation taught by Obaidi 
the interaction data including one or more of a name associated with a product that
corresponds to the physical object, a product identifier for the physical object, or a transaction amount associated with a transfer of the physical object to the user (see para. 20 and 32). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Child and Whitehouse to include the teachings of Obaidi to identify packages that need a notification sent, as taught by the cited portion of Obaidi. 
Child does not explicitly teach the information comprises: 
a payment token and an amount associated with the physical object to a remote server computer to complete transfer of the physical object to the user.
Whitehouse describes providing a payment token and an amount associated with a physical object being delivered (see para. 29 and 10)
Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the payment token and an amount associated with the physical object of Whitehouse for the information of Child. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious.
 Whitehouse further teaches wherein the remote server computer obtains a real credential associated with the payment token and obtains authorization for the interaction using the real credential (see para. 46). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Child to include the teachings of Whitehouse to provide specific levels of ease of use to users without access to financial institutions, as taught by Whitehouse. 
As per Claims 2 and 13, Child in view of Whitehouse teach the method of claim 1 as described above. Child further teaches wherein the electronic notification apparatus is an electronic doorbell apparatus (see para. 56 and 93).
As per Claim 6, Child in view of Whitehouse teach the method of claim 1 as described above. Child further teaches wherein the electronic notification apparatus is a doorbell apparatus (see para. 51 and 64).
As per Claim 8, Child in view of Whitehouse teach the method of claim 1 as described above. Child further teaches wherein the physical object is a package (see para. 18).
As per Claim 10, Child in view of Whitehouse teach the method of claim 9 as described above. Child does not explicitly teach the limitation taught by Whitehouse a payment token is stored in the electronic notification apparatus (see para. 29 and 10). The motivation is the same as opined above. 
As per Claim 17, Child in view of Whitehouse teach the method of claim 9 as described above. Child further teaches by a user wherein the input element is in a form of a single button (see para. 80 and 84).
As per Claim 18, Child in view of Whitehouse teach the method of claim 1 as described above. Child further teaches by a user further comprising a housing enclosing the processor and the non-transitory computer readable medium, and wherein the speaker is external to the housing (see para. 126).
As per Claim 19, Child in view of Whitehouse teach the method of claim 1 as described above. Child further teaches by a user further comprising a housing, and the input element on the housing, the input, element being in a form of a single button (see para. 80 and 84).
As per Claim 20, Child in view of Whitehouse teach the method of claim 9 as described above. Child further teaches wherein a front face of the electronic notification apparatus includes only one button (see para. 80 and 84).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Child U.S. Pre-Grant Publication No. 2017/0220872 in view of Whitehouse WO 2015199978 A1 in further view of Obaidi U.S. Pre-Grant Publication No. 2018/0089917 A1
As per Claim 7, Child in view of Whitehouse teach the method of claim 1 as described above. Child does not explicitly teach communicating by a user computer with a resource provider computer operated by the resource provider to request shipment, of the physical object. Official Notice is taken that a user, using a computer to request shipment of a package is old and well known in the art of e-commerce. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Child and Whitehouse to include the teachings of Official Notice to provide specific levels of ease of hopping to a user. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628